Citation Nr: 1730256	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-02 409	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston., Texas, which denied service connection for ED.  Thereafter, in a March 2012 Decision Review Officer (DRO) decision, service connection for ED was granted and assigned an initial noncompensable disability rating effective September 17, 2009.  The Veteran filed another notice of disagreement with the initial disability rating.  Subsequently, in a June 2015 rating decision, the RO granted special monthly compensation based on loss of use of a creative organ effective September 17, 2009.


FINDING OF FACT

In June 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


